DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 7/20/2022 has been received and entered. Application No. 17/191,099 Claims 1, 3-15 & 17-20 are now pending. Claims 1, 3, 6, 10, 15, 17, 18 & 20 have been amended. Claims 2 & 16 have been canceled. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9, 11, 14, 15, 17 & 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchaksharaiah et al. (U.S. Pub 2017/0332036) hereinafter Pan, in view of Wang et al. (U.S. Pub 2015/0121229) hereinafter Wang.

As per Claim 1, Pan teaches A method for window switching, comprising: determining whether an application running in a foreground of a terminal is displayed in a manner of a free window Freeform; (Fig. 2, ¶6, ¶22, ¶50 wherein the media guidance application may generate for simultaneous display on a first display device live audio-visual media and catch-up audio-visual media in a picture-in-picture window overlaying a live audio-visual media )
 monitoring whether the application running in the free window Freeform has a triggering event that meets a preset condition occurred, in response to the application being displayed in the manner of the free window Freeform, further comprising: (Fig. 2, ¶78, ¶83 wherein the media guidance application may identify an object having importance to the user based on the profile and may determine that the importance of the first event is greater than the importance of the second event in response to determining that the first frame has a highest respective amount of objects matching the plurality of object having importance to the user)
monitoring whether a current display interface of the application running in the free window Freeform is a preset function interface; and (¶87 wherein the media guidance application may monitor a first volume associated with audio of the live audio-visual media and a second volume associated with audio of the catch-up audio-visual media to determine whether the live or the catch-up audio-visual media is more important.)
determining the application running in the free window Freeform to have the triggering event that meets the preset condition occurred, in response to the current display interface of the application being the preset function interface; and (¶87, ¶88 wherein the media guidance application may determine that the second event has greater importance than the first event when the second volume is greater than the first volume wherein he media guidance application may increase a size of the catch-up audio-visual media 204 with respect to live audio-visual media 206 in response to determining that an importance of catch-up audio-visual media 204 is greater than an importance of live audio-visual media 206 (e.g., by generating for display the catch-up audio-visual media 204 in a full screen mode and generating for display live audio-visual media 206 in a picture-in-picture window overlaying the catch-up audio-visual media).)
switching the free window Freeform to a full-screen display window, in response to the application running in the free window Freeform having the triggering event that meets the preset condition occurred. (¶88 wherein the media guidance application may resize the live audio-visual media and the catch-up audio-visual media based on a comparison of the importance of the first event with respect to the importance of the second event wherein the media guidance application may increase a size of the catch-up audio-visual media 204 with respect to live audio-visual media 206 in response to determining that an importance of catch-up audio-visual media 204 is greater than an importance of live audio-visual media 206 (e.g., by generating for display the catch-up audio-visual media 204 in a full screen mode and generating for display live audio-visual media 206 in a picture-in-picture window overlaying the catch-up audio-visual media).)
However, Pan does not explicitly teach wherein the present function interface indicates that the application is performing a preset function on the current display interface; and
Wang teaches wherein the present function interface indicates that the application is performing a preset function on the current display interface; and (Fig. 9, ¶294, ¶378 wherein the running interfaces of App1 and App2 running in the foreground in a small window manner are displayed in the form of the corresponding first small windows wherein the first application running on the electronic apparatus may be a third party application provided by the user, such as a WeChat application, a game application)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of a multi-window manager is running in the electronic apparatus having multi-window function of Wang with the teaching of resizing content based on a relative importance of the content of Pan because Wang teaches acquiring a first operation to trigger the multi-window manager; displaying the multi-window management interface corresponding to the multi-window manager in the touch-control display unit based on the first operation; displaying the at least one object identifier corresponding to the at least one application in the multi-window management interface, and displaying running status information corresponding to the at least one application. Using the technical solution of the present invention, the user is able to know the applications which may be displayed in a form of a small window and the current running status thereof conveniently and quickly by means of a multi-window management interface, and thereby the user experience is improved (Abstract)

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference;  Pan as modified further teaches wherein the monitoring whether the application running in the free window Freeform has the triggering event that meets the preset condition occurred in response to the application being displayed in the manner of the free window Freeform comprises: 
monitoring whether receiving a preset operation instruction for the free window Freeform; and { YB:01221195.DOCX } (¶87 wherein the media guidance application may monitor a first volume associated with audio of the live audio-visual media and a second volume associated with audio of the catch-up audio-visual media to determine whether the live or the catch-up audio-visual media is more important; as taught by Pan)
-20-determining the application running in the free window Freeform to have the triggering event that meets the preset condition occurred, in response to receiving the preset operation instruction for the free window Freeform. (¶87, ¶88 wherein the media guidance application may determine that the second event has greater importance than the first event when the second volume is greater than the first volume wherein he media guidance application may increase a size of the catch-up audio-visual media 204 with respect to live audio-visual media 206 in response to determining that an importance of catch-up audio-visual media 204 is greater than an importance of live audio-visual media 206; as taught by Pan)

As per Claim 5, the rejection of claim 4 is hereby incorporated by reference; Pan as modified further teaches wherein the monitoring whether receiving a preset operation instruction for the free window Freeform comprises at least one of: monitoring whether receiving a preset operation instruction for dragging the free window Freeform to a preset position; monitoring whether receiving a preset operation instruction triggered by rotating the terminal with a preset angle; monitoring whether receiving a preset operation instruction triggered by a voice form; or monitoring whether receiving a preset operation instruction triggered by a touch gesture in a display area of the free window Freeform. (¶87 wherien  the media guidance application may monitor a first volume associated with audio of the live audio-visual media and a second volume associated with audio of the catch-up audio-visual media to determine whether the live or the catch-up audio-visual media is more important wherein when a goal is scored occurs during the first event, media guidance application may detect the voice of an announcer shouting “GOOOOAAAALL!!!” wherein the media guidance application may determine that the media corresponding to a louder volume is more important; as taught by Pan)

As per Claim 9, the rejection of claim 1 is hereby incorporated by reference; Pan as modified further teaches wherein the switching the free window Freeform to the full-screen display window comprises: changing an application display mode from the manner of the free window Freeform to a manner of full screen; or retaining the manner of the free window Freeform, and adjusting the size of the free window Freeform to the size of a full-screen display window in the manner of full screen. (¶88 wherein the media guidance application may increase a size of the catch-up audio-visual media 204 with respect to live audio-visual media 206 in response to determining that an importance of catch-up audio-visual media 204 is greater than an importance of live audio-visual media 206 (e.g., by generating for display the catch-up audio-visual media 204 in a full screen mode and generating for display live audio-visual media 206 in a picture-in-picture window overlaying the catch-up audio-visual media) ; as taught by Pan)
As per Claim 11, the rejection of claim 1 is hereby incorporated by reference; Pan as modified further teaches wherein the determining whether the application running in the foreground of the terminal is displayed in the manner of the free window Freeform comprises: detecting whether an Activity of the application running in the foreground of the terminal { YB:01221195.DOCX } -22-is located in a Freeform stack predefined by the terminal; and determining the application running in the foreground of the terminal to be displayed in the manner of the free window Freeform in response to the Activity being located in the Freeform stack. (Fig. 7, ¶292 wherein In response to the second triggering instruction, the electronic apparatus initiates the multi-window management interface (that is the Multi-window interface illustrated in FIG. 7) which suspends over the system operation interface. The electronic apparatus also acquires an application identifier corresponding to the application thereof (the application may be all of the applications, the application running in the foreground or the application running in the background, and it may be set as needed), and displays the acquired application identifier in a first region of the multi-window management interface. As shown in FIG. 7, the acquired application identifier includes application identifiers of App1, App2, App3 and App4, which are respectively displayed within different first sub-regions of the first region 001; as taught by Wang)
determining the application running in the foreground of the terminal to be displayed in the manner of the free window Freeform in response to the Activity being located in the Freeform stack. (Fig. 7, ¶292 wherien the multi-window management interface further includes a second region 002 in which at least one first displaying small window is included. The first displaying small window is used for displaying the running interface of the application running in the foreground and opened in a small window; as taught by Wang)
As per Claim 14, the rejection of claim 1 is hereby incorporated by reference; Pan as modified further teaches comprising: performing the determining whether the application running in the foreground of the terminal is displayed in the manner of the free window Freeform proceeds to performed in response to the application running in the foreground of the terminal being not displayed in the manner of the free window Freeform; or ending the window switching method in response to the application running in the foreground of the terminal being not displayed in the manner of the free window Freeform. (¶88 wherein he media guidance application may increase a size of the catch-up audio-visual media 204 with respect to live audio-visual media 206 in response to determining that an importance of catch-up audio-visual media 204 is greater than an importance of live audio-visual media 206 (e.g., by generating for display the catch-up audio-visual media 204 in a full screen mode and generating for display live audio-visual media 206 in a picture-in-picture window overlaying the catch-up audio-visual media). ; as taught by Pan)
Claim 15 is similar in scope to Claim 1; therefore, Claim 15 is rejected under the same rationale as Claim 1.

Claim 17 is similar in scope to Claim 4; therefore, Claim 17 is rejected under the same rationale as Claim 4.

Claim 20 is similar in scope to Claim 1; therefore, Claim 20 is rejected under the same rationale as Claim 1.

Claims 3 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Wang, as applied to claim 1 above, and further in view of Paal et al. (U.S. Pat 5,263,134) hereinafter Paal.

As per Claim 3, the rejection of claim 2 is hereby incorporated by reference; Pan as modified previously taught the free window Freeform, full-screen display, preset function interface. Pan as modified further teaches restoring the application running in the full-screen display window to the free window Freeform, (¶94 wherein the media guidance application may toggle a display window corresponding to the catch-up audio-visual media and the live audio-visual media in response to determining a change in importance of the events corresponding to the catch-up audio-visual media and the live audio-visual media. For example, the media guidance application may generate for display the catch-up audio-visual media in a picture-in-picture window overlaying the catch-up audio-visual media. The media guidance may generate for display the live audio-visual media (e.g., live audio-visual media 206 or 304) in the picture-in-picture window and the catch-up audio-visual media in a full screen mode (e.g., catch-up audio-visual media 204 or 302).; as taught by Pan)
However, Pan as modified does not explicitly teach restoring the application running in the full-screen display window to the free window Freeform, in response to the current display interface of the application being changed from the preset function interface to a non-preset function interface, wherein the non-preset function interface indicates that the application is performing a function being not the preset function on the current display.
	Paal teaches further comprising: restoring the free window Freeform to the full-screen display window, in response to the current display interface of the application running in the free window Freeform being changed from the preset function interface to a non-preset function interface. (Fig. 5, Fig. 6, Fig. 10, Fig. 12, Col. 10 lines 45-63 wherein other special functions may be provided when the cursor is positioned within the working area, but not within either the view area or the scrolling area and Cursor Symbol 1 is displayed. Each of these special functions have an associated predetermined area 10 provided for activating the function. These special functions include: a function for zooming or expanding the active window or the viewable area to full size, a function for causing the configuration of the palette and the active window to revert back to the configuration prior to the last modification, a function for causing the configuration of the palette and the active window to be configured in a default condition (e.g. located in the upper left corner), or a function to cause the configuration of the palette and the first window region to be set to a configuration set up and saved at an earlier time)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of controlling computer displays by using a two dimensional scroll palette of Paal with the teaching of resizing content based on a relative importance of the content of Pan because Paal teaches providing a method and means for overcoming the failure of prior display systems of being able to manage the display area simultaneously in two dimensions wherein positioning the cursor within the working area 6 allows the selection of functions that are used to resize the active window and functions that are used to scroll the information within the active window. If the cursor is positioned within the working area, but not within either the view area or the scrolling area and Cursor Symbol 1 is displayed, the only function available is the expand window or zoom function. This function is selected by activating a special cursor function key or by activating the cursor function key twice in rapid succession while the cursor is positioned in the working area as described earlier. The two successive activations of the cursor function key is known as double-clicking. When a double-click occurs in the working area, the active window is immediately resized or zoomed out to fill the entire display area. At the same time, the view area is expanded to fill the entire palette working area. The zoom function provides a quick way of resetting the display of the active window so that all available data capable of being displayed within the active window is displayed subject to the physical size constraints of the display screen. This is typically a full screen of data, but a smaller dimension active window may also be used. (Col. 2 lines 44-45, col. 10 lines 22-45)

As per Claim 10, the rejection of claim 1 is hereby incorporated by reference; Pan as modified further teaches  after the switching the free window Freeform to the full-screen display window: receiving a window switching instruction triggered on the full-screen display window; and restoring the full-screen display window to the free window Freeform (¶94 wherein the media guidance application may toggle a display window corresponding to the catch-up audio-visual media and the live audio-visual media in response to determining a change in importance of the events corresponding to the catch-up audio-visual media and the live audio-visual media. For example, the media guidance application may generate for display the catch-up audio-visual media in a picture-in-picture window overlaying the catch-up audio-visual media. The media guidance may generate for display the live audio-visual media (e.g., live audio-visual media 206 or 304) in the picture-in-picture window and the catch-up audio-visual media in a full screen mode (e.g., catch-up audio-visual media 204 or 302).; as taught by Pan)
However, Pan does not explicitly teach  after the switching the free window Freeform to the full-screen display window: receiving a window switching instruction triggered on the full-screen display window; and restoring the full-screen display window to the free window Freeform based on the window switching instruction.
Paal teaches receiving a window switching instruction triggered on the full-screen display window; and restoring the full-screen display window to the free window Freeform based on the window switching instruction. (Fig. 5, Fig. 6, Fig. 10, Fig. 12, Col. 10 lines 45-63 wherein other special functions may be provided when the cursor is positioned within the working area, but not within either the view area or the scrolling area and Cursor Symbol 1 is displayed. Each of these special functions have an associated predetermined area 10 provided for activating the function. These special functions include: a function for zooming or expanding the active window or the viewable area to full size, a function for causing the configuration of the palette and the active window to revert back to the configuration prior to the last modification, a function for causing the configuration of the palette and the active window to be configured in a default condition (e.g. located in the upper left corner), or a function to cause the configuration of the palette and the first window region to be set to a configuration set up and saved at an earlier time)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of controlling computer displays by using a two dimensional scroll palette of Paal with the teaching of resizing content based on a relative importance of the content of Pan because Paal teaches providing a method and means for overcoming the failure of prior display systems of being able to manage the display area simultaneously in two dimensions wherein positioning the cursor within the working area 6 allows the selection of functions that are used to resize the active window and functions that are used to scroll the information within the active window. If the cursor is positioned within the working area, but not within either the view area or the scrolling area and Cursor Symbol 1 is displayed, the only function available is the expand window or zoom function. This function is selected by activating a special cursor function key or by activating the cursor function key twice in rapid succession while the cursor is positioned in the working area as described earlier. The two successive activations of the cursor function key is known as double-clicking. When a double-click occurs in the working area, the active window is immediately resized or zoomed out to fill the entire display area. At the same time, the view area is expanded to fill the entire palette working area. The zoom function provides a quick way of resetting the display of the active window so that all available data capable of being displayed within the active window is displayed subject to the physical size constraints of the display screen. This is typically a full screen of data, but a smaller dimension active window may also be used. (Col. 2 lines 44-45, col. 10 lines 22-45)

Claims 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Wang, as applies to claim 4 above, and further in view of HE (U.S. Pub 2019/0222632) hereinafter He.

As per Claim 6, the rejection of claim 4 is hereby incorporated by reference; Pan as modified previously taught the free window Freeform. However, Pan as modified does not explicitly teach wherein the monitoring whether receiving a preset operation instruction for the free window Freeform comprises: monitoring whether receiving a preset operation instruction for dragging the free window Freeform to a preset position comprises: outputting prompt information in response to a dragging operation for dragging the free window Freeform to the preset position, and monitoring whether the dragging operation ends in response to the free window Freeform remaining at the preset position; and determining the preset operation instruction for dragging the free window Freeform to the preset position has been received, in response to the dragging ending; wherein the prompt information comprises prompt information output in a manner of displaying a dotted line or displaying a dotted frame.
	He teaches wherein the monitoring whether receiving a preset operation instruction for the free window Freeform comprises: monitoring whether receiving a preset operation instruction for dragging the free window Freeform to a preset position comprises: outputting prompt information in response to a dragging operation for dragging the free window Freeform to the preset position, and  (Fig. 14, Fig. 15. ¶162 wherein with dragging of the file icon 430 by the user, the file icon 430 contacts the edge of the pop-up window. In this case, the pop-up window loads prompt content, so that the file in the pop-up window is switched to “released to start uploading” to guide the user to use)
monitoring whether the dragging operation ends in response to the free window Freeform remaining at the preset position; and (¶96 wherein before the file icon is released, the file icon is stopped in the pop-up window wherein the stopping of the file icon in the pop-up window and the subsequent release is detected, so that a listening result indicating that the file icon and the transferring area overlap may be obtained.)
determining the preset operation instruction for dragging the free window Freeform to the preset position has been received, in response to the dragging ending; wherein the prompt information comprises prompt information output in a manner of displaying a dotted line or displaying a dotted frame. (Fig. 14 wherein with dragging of the file icon 430 by the user, the file icon 430 contacts the edge of the pop-up window. In this case, the pop-up window loads prompt content, so that the file in the pop-up window is switched to “released to start uploading” to guide the user to use. Then, the user drags the file icon 430 into the pop-up window 450, and when the user releases the file icon 430, the corresponding file starts to be uploaded.)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of file transfer and interactive method for uploading in cloud storage application of He with the teaching of resizing content based on a relative importance of the content of Pan because He teaches guiding the user by loading the prompt content in the pop-up window. Therefore, convenience of the file transferring in the terminal device is further improved and friendliness of the interaction process is improved. (¶91)
As per Claim 8, the rejection of claim 6 is hereby incorporated by reference; Pan as modified further teaches wherein the method further comprises: before the switching the free window Freeform to the full-screen display window, determining whether an application currently displayed in a manner of full screen is capable of being displayed in the manner of the free window Freeform; (¶88 wherein the media guidance application may resize the live audio-visual media and the catch-up audio-visual media based on a comparison of the importance of the first event with respect to the importance of the second event; as taught by Pan)
wherein the switching the free window Freeform to the full-screen display window comprises: while switching the free window Freeform to the full-screen display window, switching the application currently displayed in the manner of full screen to display in the manner of the free window Freeform in response to the application currently displayed in the manner of full screen being capable of being displayed in the manner of the free window Freeform. (¶88 wherein the media guidance application may resize the live audio-visual media and the catch-up audio-visual media based on a comparison of the importance of the first event with respect to the importance of the second event wherein the media guidance application may increase a size of the catch-up audio-visual media 204 with respect to live audio-visual media 206 in response to determining that an importance of catch-up audio-visual media 204 is greater than an importance of live audio-visual media 206 (e.g., by generating for display the catch-up audio-visual media 204 in a full screen mode and generating for display live audio-visual media 206 in a picture-in-picture window overlaying the catch-up audio-visual media). ; as taught by Pan)

Claims 7, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Wang, as applied to claims 1 & 15 above, and further in view of Stachowski (U.S. Pub 2018/0032536) hereinafter Stach.

As per Claim 7, the rejection of claim 1 is hereby incorporated by reference; Pan as modified previously taught the switching the free window Freeform to the full-screen display window in response to the application running in the free window Freeform having the triggering event that meets the preset condition occurred. However, Pan as modified does not explicitly teach comprises: popping up a floating window loaded with a window switching selection interface, in response to the application running in the free window Freeform having the triggering event that meets the preset condition occurred, and switching the free window Freeform to the full-screen display window based on a full- { YB:01221195.DOCX } -21-screen display instruction triggered at the window switching selection interface.
Stach teaches comprises: popping up a floating window loaded with a window switching selection interface, in response to an event, and (Fig. 4, ¶28, ¶41 wherein When a viewer selects the DETAILS button, instead of transitioning to a second level, whatever information is in that drawer opens in a pop up overlay window which enables the viewing to stay on the first level wherein An advantage of an expanded image is when generating a page flipping book, a user is able to generate hotspots which are: words that appear as user pans over a particular spot on the image or markers that appear when user pans over a particular spot on the image. The user is able to select the marker which will open a pop-up (on a first level with more web search crawler searchable information))
switching the free window Freeform to the full-screen display window based on a full- { YB:01221195.DOCX } -21-screen display instruction triggered at the window switching selection interface. (Fig. 4, Fig. 6, ¶28 wherein Each main page is viewed on the first level with a DETAILS button. When a viewer selects the DETAILS button, instead of transitioning to a second level, whatever information is in that drawer opens in a pop up overlay window which enables the viewing to stay on the first level wherein fig. 6 shows screenshots of real estate images. Examiner interprets the selection of one of items in the pop and the display of the real estate image to be a switching from a Freeform to full-screen display)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of advertising real estate of Stach with the teaching of resizing content based on a relative importance of the content of Pan as modified because Stach teaches an advantage of an expanded image is when generating a page flipping book, a user is able to generate hotspots which are: words that appear as user pans over a particular spot on the image or markers that appear when user pans over a particular spot on the image. The user is able to select the marker which will open a pop-up  on a first level with more web search crawler searchable information. (¶41)

Claim 18 is similar in scope to Claim 7; therefore, Claim 18 is rejected under the same rationale as Claim 7.

As per Claim 19, the rejection of claim 18 is hereby incorporated by reference; Pan as modified further teaches wherein the method further comprises: before the switching the free window Freeform to the full-screen display window, determining whether an application currently displayed in a manner of full screen is capable of being displayed in the manner of the free window Freeform; (¶88 wherein the media guidance application may resize the live audio-visual media and the catch-up audio-visual media based on a comparison of the importance of the first event with respect to the importance of the second event; as taught by Pan)
wherein the switching the free window Freeform to the full-screen display window comprises: while switching the free window Freeform to the full-screen display window, switching the application currently displayed in the manner of full screen to display in the manner of the free window Freeform in response to the application currently displayed in the manner of full screen being capable of being displayed in the manner of the free window Freeform. (¶88 wherein the media guidance application may resize the live audio-visual media and the catch-up audio-visual media based on a comparison of the importance of the first event with respect to the importance of the second event wherein the media guidance application may increase a size of the catch-up audio-visual media 204 with respect to live audio-visual media 206 in response to determining that an importance of catch-up audio-visual media 204 is greater than an importance of live audio-visual media 206 (e.g., by generating for display the catch-up audio-visual media 204 in a full screen mode and generating for display live audio-visual media 206 in a picture-in-picture window overlaying the catch-up audio-visual media). ; as taught by Pan)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Wang, as applied to claim 1 above, and further in view of KANG et al. (U.S. Pub 2018/0165634) hereinafter Kang.

As per Claim 12, the rejection of claim 1 is hereby incorporated by reference; Pan as modified previously taught the determining whether the application running in the foreground of the terminal is displayed in the manner of the free window Freeform. However, Pan as modified does not explicitly teach obtaining a screenshot of a display interface of the terminal, identifying the screenshot, and obtaining an identification result of the screenshot; determining whether a display interface of the application running in the foreground of the terminal is included in the screenshot of the display interface of the terminal based on the identification result of the screenshot; and determining the application running in the foreground of the terminal to be displayed in the manner of the free window Freeform in response to the display interface of the application running in the foreground of the terminal being included.
Kang teaches obtaining a screenshot of a display interface of the terminal, identifying the screenshot, and obtaining an identification result of the screenshot; (Fig. 3, ¶9 , ¶191wherein acquiring the logistics waybill identifier, the method includes acquiring first attribute information of an activity currently running in a foreground; determining from the first attribute information that a foreground user interface is the logistics page of the e-commerce client; calling a screenshot interface in the operating system when determining that the foreground user interface is the logistics page of the e-commerce client; acquiring a page image corresponding to the logistics page through the screenshot interface; and identifying the logistics waybill identifier from the page image)
 determining whether a display interface of the application running in the foreground of the terminal is included in the screenshot of the display interface of the terminal based on the identification result of the screenshot; and (¶18, ¶88 wherein the terminal acquires the first attribute information of the Activity currently running in the foreground; whether the foreground user interface is the logistics page of the e-commerce client or not is detected in accordance with the first attribute information of the Activity; a screenshot interface in the operating system is called when determining from the first attribute information that the foreground user interface is the logistics page of the e-commerce client; a page image corresponding to the logistics page is acquired through the screenshot interface; and the logistics waybill identifier is recognized from the page image wherein the screenshot interface in the operating system is used to capture the image of the foreground user interface wherein the user interface currently running in the foreground is the logistics page, the page image of the logistics page may be acquired through the screenshot interface; and the logistics waybill identifier in the page image may be acquired by recognizing the page image. A recognizing manner of the terminal to the page image may be statistical pattern recognition, structural pattern recognition, or fuzzy pattern recognition)
determining the application running in the foreground of the terminal to be displayed in the manner of the free window Freeform in response to the display interface of the application running in the foreground of the terminal being included. (Fig. 3, Fig. 11, ¶74 wherein when the e-commerce client is started, a floating window 32 covers a user interface 31 provided by the main Activity, and inquiry information 33 is displayed in the floating window 32 wherein the terminal outputs prompting message 1102 in the form of a floating window 1101 when it is determined that the current user interface is a logistics page; and the floating window 1101 is displayed at the top of the logistics page)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of displaying logistics information of Kang with the teaching of resizing content based on a relative importance of the content of Pan because Kang teaches  the operating system acquires the logistics waybill identifiers in the logistics pages of different e-commerce clients, and display the logistics information corresponding to the different logistics waybill identifiers in the same display area, displaying the logistics information of the different e-commerce clients in the same display area is realized. In this way, the terminal allows the user to view the logistics information without switching user interfaces back and forth, so that not only the resource of the terminal is saved, but also the efficiency that the user views the logistics information is improved. (¶54)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Wang, as applied to claim 1 above, and further in view of Reeves et al. (U.S. Pat 10,983,559) hereinafter Reeves.

As per Claim 13, the rejection of claim 1 is hereby incorporated by reference;  Pan as modified previously taught the free window Freeform. However, Pan as modified does not explicitly teach wherein the free window Freeform is opened by the terminal through defining via System Feature, or through starting by adding a switch via Setting.
Reeves teaches wherein the free window Freeform is opened by the terminal through defining via System Feature, or through starting by adding a switch via Setting. (Fig. 18, Fig. 19, col. 44 lines 33-41 wherein The processor 204 of the device 100 can receive a selection of a device application, in step 2108. A selection can be a user interface action conducted on a shortcut 1812 or other user interface device. Regardless, the user conducts a user interface action to execute a device application. In response to receiving the selection by the user, the device 100 can determine any device application feature, controls, or other functionality to be provided for the user interface 1808, in step 2112.)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of unified desktop docking flow of Reeves with the teaching of resizing content based on a relative importance of the content of Pan because Reeves teaches a unified desktop is presented across a device and a computer system that comprise a unified system. the freeform window 1408 allows the device application user interface to behave as a typical window in a computer system environment. For example, as shown in FIG. 18, freeform window 1804 allows the user interface 1808 of the device application to display at least partially over another window 1800. In other embodiments, the freeform window 1804 allows the user interface 1808 of the device application to display at least partially behind another window (not shown). Thus, the freeform window 1804 provides display functionality to the user interface 1808 that would not normally be functional for a device application. (col. 42 lines 56-67)
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection wherien Wang is relied upon to teach the following limitation “wherein the present function interface indicates that the application is performing a preset function on the current display interface; and” and in combination with Pan, all the argued limitations are taught by the prior art above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-Form 892 for listed of cited references.

	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179